DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/08/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-4, 17-26 are pending. Claims 24 and 25 are withdrawn from consideration as they are directed to an unelected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The 35 U.S.C. 112(b) rejections of claim(s) 24 is withdrawn as a result of the amendment, which withdraws claim 24 from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 17-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garboni WO 2008/031178 A1, herein after referred to as Garboni.
Regarding claim 1 Garboni discloses a tamper-evident closure (Figs. 1-8), comprising: 
an upper, annular top wall portion (top portion of the breakable strip 8 shown as 100 in Fig. 20 a modified Fig. 4 shown below) defining a central opening, and a discontinuous, annular skirt portion (vertical portion of 8 shown clearly in Fig. 3) depending from said top wall portion, said top wall portion extending inwardly from said annular skirt portion (Figs. 1-2 and 4-6), said skirt portion defining a finger opening (opening/gap in skirt to the left end of lug element 9, Figs. 1-5, 102 in Fig. 20), to facilitate gripping of said skirt portion, and 
a lower, annular sleeve portion (skirt 7, Figs. 1-8) depending from said annular skirt portion, 
wherein said annular sleeve portion (7) and said skirt portion (8) being distinguished from each other by a circumferential line of weakness (12 low resistance line, Figs. 1-6), said 
top wall portion (100) defining a fracturable portion (101, Fig. 20) that extends across said top wall portion, the fracturable portion (100) extending from said finger opening (102) defined by said skirt portion to said central opening defined by said upper, annular top wall portion (100) and terminating at a fracturable region (11 rupture point, Figs. 2 and 4-6) such that gripping of said skirt portion at said finger opening permits fracture of said fracturable region, and separation and removal of said top wall portion and said skirt portion from said lower, annular sleeve portion at said circumferential line of weakness to thereby permit access to a container closure of an associated container (Figs. 1 and 7-8).
Regarding claim 2 Garboni discloses a tamper-evident closure in accordance with claim 1, and further discloses wherein an opening on the top wall portion (100) terminates in the fracturable region and extends from the finger opening generally tangentially of the central opening (Figs. 1-2, 4-5 and 20).

Regarding claim 17 Garboni discloses a container assembly, comprising
a container (G flask neck, Fig. 18) including a container closure (1 cylindrical body Figs. 9-15 and 18), the container closure including a top wall portion (top horizontal portion of closure, Figs.8-16 and 18), and an annular skirt portion (24 outer circumferential flap, Figs. 9-11 and 18) depending therefrom, 
tamper-evident closure (Figs. 1-8), comprising: 
an upper, annular top wall portion (top portion of the breakable strip 8 shown as 100 in Fig. 20 a modified Fig. 4 shown below) defining a central opening, and a discontinuous, annular skirt portion (vertical portion of 8 shown clearly in Fig. 3) depending from said top wall portion, said top wall portion extending inwardly from said annular skirt portion (Figs. 1-2 and 4-6), said skirt portion defining a finger opening (opening/gap in skirt to the left end of lug element 9, Figs. 1-5, 102 in Fig. 20), to facilitate gripping of said skirt portion, and 
a lower, annular sleeve portion (skirt 7, Figs. 1-8) depending from said annular skirt portion, 
wherein said annular sleeve portion (7) and said skirt portion (8) being distinguished from each other by a circumferential line of weakness (12 low resistance line, Figs. 1-6), said 
top wall portion (100) defining a fracturable portion (101, Fig. 20) that extends across said top wall portion, the fracturable portion (100) extending from said finger opening (102) defined by said skirt portion to said central opening defined by said upper, annular top wall portion (100) and terminating at a fracturable region (11 rupture point, Figs. 2 and 4-6) such that gripping of said skirt portion at said finger opening permits fracture of said fracturable region, and separation and removal of said top wall portion and said skirt portion from said lower, annular sleeve portion at said circumferential line of weakness to thereby permit access to a container closure of an associated container (Figs. 1 and 7-8).

Regarding claim 18 Garboni discloses a tamper-evident closure in accordance with claim 17, and further discloses wherein after separation and removal of the top wall portion and the skirt portion of the tamper-evident closure from the lower, annular sleeve portion of the tamper-evident closure (Fig. 8), the container closure is adapted to be removed (the flip top portion of the closure that prevents access to the container is removed from the bottom portion of the closure, Figs. 10-15) from the container to gain access to the remainder of the container.
Regarding claim 19 Garboni discloses a tamper-evident closure in accordance with claim 17, and further discloses wherein an opening on the top wall portion (100) of the tamper-evident closure terminates in the fracturable region (101) and extends from the finger opening (102) generally tangentially of the central opening (Figs. 1-2, 4-5 and 20).
Regarding claim 22 Garboni discloses a tamper-evident closure in accordance with claim 17, and further discloses an axial retention element (P radial protuberance, Fig. 18) for removably maintaining the container closure in sealing cooperation with the container.
Regarding claim 23 Garboni discloses a tamper-evident closure in accordance with claim 17, and further discloses wherein the axial retention element (P) comprises an annular retention bead on the container for engagement with the container closure (Fig. 18).

    PNG
    media_image1.png
    415
    541
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Garboni as evidenced by Staniszewski et al. US 2002/0166873 A1, herein after referred to as Staniszewski.
Regarding claim 26 Garboni discloses a tamper-evident closure in accordance with claim 17. Garboni discloses substantially all the limitations of the claim(s) except for a twist-off stopper.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to include a twist-off stopper, since applicant has not disclosed that a twist-off stopper solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any type of recloseable cap. Additionally, Staniszewski shows that it was well known in the art to include a twist-off stopper (40 inner cap, Figs. 2 and 4) in conjunction with a container (32 container neck, Figs. 1-2 and 4) and tamper-evident closure (36 tamper-evident sleeve, Figs. 1-4).

Allowable Subject Matter
Claims 3-4 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735